May 28, 2010

Mr. Larry Parks
106 East Sixth Street, Suite 300
Austin, TX 78701-3661

Ms. Peggy S. Supak
151 N Washington St.
La Grange, TX 78945

Mr. Jeff Rex Steinhauser
P.O. Box 277
Flatonia, TX 78941
Mr. Max E. Roesch
P. O. Box 925
Giddings, TX 78942

Mr. Gordon A. Holloway
1415 Louisiana, Suite 2550
Houston, TX 77002

RE:   Case Number:  09-0772
      Court of Appeals Number:  03-05-00057-CV
      Trial Court Number:  2002V-159

Style:      TEXAS HEALTH INSURANCE RISK POOL
      v.
      SHARON B. SIGMUNDIK, BENJAMIN J. SIGMUNDIK AND ZACHARY P. SIGMUNDIK,
      AS THE SOLE AND LEGAL HEIRS AND BENEFICIARIES OF THOMAS M. SIGMUNDIK,
      DECEASED, AND/OR OF THE ESTATE OF THOMAS M. SIGMUNDIK, DECEASED; OTTO
      L. MONECKE AND VIRGINIA L. MONECKE

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D.  |
|   |Kyle            |
|   |Ms. Virginia    |
|   |Wied            |